United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakeland, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-646
Issued: February 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 28, 2013 appellant, through her attorney, filed a timely appeal from an
October 22, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her reconsideration request on the grounds that it was untimely filed and
failed to establish clear evidence of error. Because more than 180 days elapsed between the last
merit decision dated July 21, 2011 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of her claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For OWCP’s decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP’s decisions issued on or after November 19, 2008 must be filed within 180 days of the decision.
20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
Appellant, then a 50-year-old distribution clerk, filed a Form CA-2 claim for benefits on
November 24, 2005, alleging that she developed a bilateral hand/wrist condition causally related
to employment factors. OWCP accepted the claim for right carpal tunnel syndrome, bilateral,
lateral epicondylitis and bilateral trigger finger.
On December 9, 2008 Dr. Jeffrey D. Stone, a Board-certified hand surgeon, performed
appellant’s surgery for right ulnar nerve submuscular transposition with V-Y flexor pronator
lengthening and right ring trigger finger.
Appellant returned to full duty on February 3, 2009.
Dr. Stone performed a second surgical procedure on September 8, 2009 for left ulnar
nerve submuscular transposition, with flexor pronator lengthening.
Appellant returned to work to a light-duty position tailored to restrictions outlined by
Dr. Stone on December 5, 2009.
On February 4, 2010 appellant was placed off work again due to the National
Reassessment Program (NRP), which resulted in the loss of available work for appellant at the
employing establishment. She began receiving compensation for temporary total disability.
In a work capacity evaluation form dated February 22, 2010, Dr. Stone indicated that
appellant could work eight hours with the following restrictions: reaching and reaching above
the shoulder for four hours per day; frequent lifting not exceeding 25 pounds; frequent pushing
not exceeding 40 pounds; intermittent pushing not exceeding 80 pounds; and overhead lifting not
exceeding 10 pounds.
On March 18, 2010 OWCP referred appellant for vocational rehabilitation.
In a February 5, 2010 report, received by OWCP on April 10, 2010, Dr. Walter E. Afield,
a Board-certified psychiatrist, related that appellant was placed off work on February 4, 2010 due
to NRP and had a work-related right hand condition which limited her activities. He advised that
this condition had resulted in permanent pain and opined that emotionally she was not able to
cope with her problems; she had developed severe depression, anxiety and an emotional
condition as a result of all her issues.
In three reports dated June 7, 2010, Dr. Stone expanded appellant’s work limitations to
include the restriction of five minutes off for every five minutes of typing.
In a vocational rehabilitation report dated September 1, 2010, a vocational rehabilitation
counselor recommended a position for appellant listed in the Department of Labor’s Dictionary

2

of Occupational Titles, cashier 2, DOT #211.462-010, which was within her indicated
restrictions and reasonably reflected her ability to earn wages.3
By letter dated September 2, 2010, OWCP asked Dr. Stone to review the job descriptions
of six selected jobs, including the cashier position. The descriptions set forth the duties and
physical requirements of each position. Dr. Stone was asked to state his opinion as to whether
appellant could perform these jobs.
On September 10, 2010 Dr. Stone responded to OWCP’s letter by signing his assent to all
six positions, including that of cashier 2, DOT #211.462-010.
In a September 23, 2010 report, received by OWCP on October 26, 2010, Dr. Afield
essentially reiterated his previous findings and conclusions. He stated that appellant experienced
stress dealing with her vocational counselor, which exacerbated her emotional condition.
Dr. Afield advised that she was uncomfortable with the perceived “dishonesty” displayed by the
vocational counselor, who was attempting to place her in suitable alternate employment. He
opined that, given appellant’s emotional condition, he did not believe that she was capable of any
form of employment, as this would be detrimental to her mental health.
By letter to OWCP dated September 21, 2010, the vocational counselor indicated that he
had closed appellant’s case. He stated that she was capable of earning an entry level wage of at
least $8.25 per hour based on his review of a May 2010 employment survey of her commuting
area and that cashier jobs were reasonably available to her in her commuting area based on
estimated occupational employment statistics. The entry pay level for this position was $330.00
per week.

3

The job description for the cashier position entails the following duties:
“Alternate Titles: Cash Clerk; Cashier, General; Cashier, Office; Ticket Clerk Receives cash from
customers or employees in payment for goods or services and records amounts received:
Recomputes or computes bill, itemized lists and tickets showing amount due, using adding
machine or cash register. Makes change, cashes checks and issues receipts or tickets to customers.
Records amounts received and prepares reports of transactions. Reads and records totals shown
on cash register tape and verifies against cash on hand. May be required to know value and
features of items for which money is received. May give cash refunds or issue credit
memorandums to customers for returned merchandise. May operate ticket-dispensing machine.
May operate cash register with peripheral electronic data processing equipment by passing
individual price coded items across electronic scanner to record price, compile printed list and
display cost of customer purchase, tax and rebates on monitor screen. May sell candy, cigarettes,
gum and gift certificates and issue trading stamps. May be designated according to nature of
establishment as Cafeteria Cashier (hotel and restaurant); Cashier, Parking Lot (automotive
ser[vice]); Dining-Room Cashier (hotel and restaurant); Service-Bar Cashier (hotel and
restaurant); Store Cashier (clerical); or according to type of account as Cashier, Credit (clerical);
Cashier, Payments Received (clerical). May press numeric keys of computer corresponding to
gasoline pump to reset meter on pump and to record amount of sale and be designated Cashier,
Self-Service Gasoline (automotive service). May receive money, make change and cash checks
for sales personnel on same floor and be designated Floor Cashier (clerical). May make change
for patrons at places of amusement other than gambling establishments and be designated ChangeBooth Cashier (amuse. & rec.).”

3

By notice of proposed reduction dated September 28, 2010, OWCP advised appellant of
its proposal to reduce her compensation because the factual and medical evidence established
that she was no longer totally disabled and that she had the capacity to earn wages as a cashier at
the weekly rate of $330.00 in accordance with the factors outlined in 5 U.S.C. § 8115.4 It
calculated that her compensation rate should be adjusted to $367.64 using the Shadrick5 formula.
OWCP found that appellant’s current adjusted compensation rate, every four-week period, was
$1,470.54. It stated that the case had been referred to a vocational rehabilitation counselor, who
had located a position as a cashier, which he found to be suitable for her, given her work
restrictions and was available in her commuting area. OWCP allowed appellant 30 days in
which to submit any contrary evidence.
By decision dated November 10, 2010, OWCP advised appellant that it was reducing her
compensation because the weight of the medical evidence showed that she was no longer totally
disabled for work due to the effects of her accepted right hand conditions and that the evidence
of record showed that the position of cashier represented her wage-earning capacity. Regarding
Dr. Afield’s report pertaining to her emotional condition, OWCP found that as a psychiatrist he
could not offer an opinion regarding her physical restrictions.
By letter dated December 1, 2010, appellant requested a hearing, which was held on
April 18, 2011. At the hearing she stated that she began to experience severe anxiety in 2007,
which was caused by her chronic pain. Appellant’s attorney indicated that reports from
Dr. Afield would establish that appellant had a consequential emotional condition; he advised
that the aggravation of her anxiety and depression caused by chronic pain from her accepted
injuries, would establish that she was not capable of performing the selected position of cashier.
In a report dated June 13, 2011, Dr. Afield stated that he had been treating appellant since
September 2009. He advised that she had been experiencing difficulty coping with some of her
chronic pain problems. Dr. Afield further stated that appellant’s emotional condition was
progressing and that her depression and anxiety were becoming more severe. He opined that she
was not emotionally capable of doing much from an occupational standpoint. Dr. Afield
diagnosed severe depression, anxiety, a chronic pain problem, some post-traumatic
symptomatology with regard to two of appellant’s surgeries and some of the situations she
encountered while working for the employing establishment. He related that she underwent
psychological testing in October 2009, which showed that she was extremely emotionally labile,
with symptoms of many severe depression, fatigability, irritability, anxiety, tension, significant
suicidal ideation and somatic concerns. Dr. Afield advised that appellant’s results were
indicative of post-traumatic stress disorder with symptomatology including anxious arousal,
depression, anger, irritability and intrusive experiences.
Dr. Afield reiterated that, from an emotional standpoint, appellant lacked the coping
skills and adaptive skills to be able to do any type of suitable alternate employment. He noted
that the selected positions approved by Dr. Stone required her to perform repetitive motions,
4

5 U.S.C. § 8115.

5

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2, 814.2 (April 1995).

4

which would only exacerbate her pain and aggravate her emotional condition; thus he opined that
she was not capable of doing these jobs. Finally, Dr. Afield noted that appellant had some
preexisting anxiety before he started treating her; however, because her anxiety and depression
became so severe, she was referred her to a psychiatrist who was better able to handle her
emotional problems and prescribe appropriate medication and treatment.
By decision dated July 21, 2011, an OWCP hearing representative affirmed the
November 10, 2010 decision. The decision did not specifically express that OWCP had
reviewed the evidence received from Dr. Afield, but the hearing representative did note that an
emotional condition had not been accepted as work related.
By letter dated August 19, 2012, appellant’s attorney asked OWCP to apprise him of the
status of his request to expand the accepted conditions to include the emotional injury diagnosed
by Dr. Afield.
By letter dated October 3, 2012, received by OWCP on October 9, 2012, appellant’s
attorney requested reconsideration of the July 21, 2011 decision. Accompanying his request was
a copy of a letter requesting reconsideration dated July 30, 2011, which counsel asserted,
appellant’s attorney had sent to OWCP at the time the letter was dated. Appellant’s attorney
asked OWCP to consider Dr. Afield’s June 13, 2011 report in support of his request for
reconsideration and reiterated his request to expand the accepted conditions to include a
consequential emotional condition.
By decision dated October 22, 2012, OWCP denied appellant’s request for
reconsideration without a merit review, finding that the request was untimely and that she had
not established clear evidence of error. Regarding Dr. Afield’s report, it stated that it had
previously reviewed reports pertaining to his examination of her. OWCP stated that appellant
was required to present evidence which showed that it made an error and that there was no
evidence submitted that showed that its final merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of FECA6 does not entitle an employee to a review of an OWCP decision
as a matter of right.7 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-- (1) end or increase the
compensation awarded; or (2) award compensation previously refused or
discontinued.”

6

5 U.S.C. § 8128(a).

7

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).

5

OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).8 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within 180 days of the date of that decision.9 The Board has found that the imposition of
this 180-day time limitation does not constitute an abuse of the discretionary authority granted by
OWCP granted under 5 U.S.C. § 8128(a).
ANALYSIS
On appeal, appellant’s attorney argues that OWCP erred in finding that his request for
reconsideration was untimely. He asserts that he submitted a letter dated July 30, 2011, which
timely requested reconsideration. The Board does not accept this argument. While counsel
submitted a copy of a letter dated July 30, 2011 in which he requested reconsideration of the
July 21, 2011 decision, there is no indication in the record that OWCP received a copy of this
letter until October 9, 2012. The Board therefore affirms OWCP’s finding that appellant’s
request for reconsideration was untimely.
Appellant’s attorney further contends that OWCP’s hearing representative erred by
failing to address June 13, 2011 report, which was received by OWCP prior to the July 21, 2011
hearing representative’s decision. Counsel contends that the October 22, 2012 nonmerit decision
should be reversed and that OWCP should be directed on remand to consider Dr. Afield’s report
with regard to whether it should accept a consequential emotional condition.
The Board has duly reviewed the case record and finds that the failure of OWCP, in the
November 10, 2010 and July 21, 2011 merit decisions, as well as the October 22, 2012 nonmerit
decision, to consider Dr. Afield’s reports, which indicated that appellant’s emotional condition
would preclude her from performing the selected position as cashier, constitutes clear evidence
of error. The issue of whether an employee has the ability to perform a modified position offered
by the employing establishment is primarily a medical question that must be resolved by the
medical evidence.10 OWCP referred appellant to a vocational rehabilitation counselor who
identified the selected position of cashier based on the physical restrictions outlined by
Dr. Stone. Appellant signed his assent to the cashier position on September 10, 2010; OWCP
therefore found in its November 10, 2010 reduction of compensation decision that the position of
cashier was within appellant’s physical restrictions.
However, OWCP has received Dr. Afield’s thorough, well-rationalized reports in which
he opined that appellant had an emotional condition, possibly preexisting, which precluded her
from performing the cashier position. This report indicated that she had greater restrictions than
8

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by
(1) showing that OWCP erroneously applied or interpreted a point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
9

Id. at § 10.607(b).

10

Robert Dickinson, 46 ECAB 1002 (1995).

6

those upon which the cashier job had been based. Appellant’s counsel has continuously argued
that her emotional condition should be accepted as a consequential injury, but OWCP has
refused to address this issue. In determining wage-earning capacity, impairments which
preexisted the injury and all injury-related impairments must be taken into consideration in the
selection of the position.11 Once Dr. Afield indicated that appellant had additional restrictions
stemming from an emotional condition and that this condition was consequential to the accepted
injury, this raised the issue of whether the duties of the cashier position exceeded the restrictions
imposed by Dr. Stone which only addressed the right hand conditions. Therefore, OWCP erred
in failing to address medical evidence that appellant submitted prior to its July 21, 2011 decision;
i.e., Dr. Afield’s reports, in considering whether the November 10, 2010 decision reducing her
compensation was proper.12
CONCLUSION
The Board finds that the hearing representative committed reversible error in her July 21,
2011 decision by finding that the November 10, 2010 decision properly reduced her
compensation based on her ability to perform the selected position of cashier.

11

See supra note 4 at Chapter 2.814.8.a(2), (5), (6) (December 1993); see also Chapter 2.814.8(d), Medical
Suitability, which states: “The [claims examiner] is responsible for determining whether the medical evidence
establishes that the claimant is able to perform the job, taking into consideration medical conditions due to the
accepted work-related injury or disease and any preexisting medical conditions.”
12

Thu M. McGill, Docket No. 98-1867 (issued July 14, 2000); see also O’Lester Williams, Docket No. 01-1637
(issued May 15, 1992); Ruth Hickman, Docket No. 91-831 (issued July 31, 1991).

7

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 4, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

